Citation Nr: 0018089	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a ventral hernia, 
currently evaluated as 40 percent disabling.  

2. Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, wife, sister-in-law, & son-in-law




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
June 1952, and from February 1953 to December 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1999 rating action, in 
which the RO denied the veteran's claim for an increased 
rating for a ventral hernia.  The disorder was evaluated as 
40 percent disabling, with an effective date from April 1992.  
The veteran filed an NOD in August 1999, and the RO issued an 
SOC in September 1999.  The veteran filed a substantive 
appeal in October 1999.  A supplemental statement of the case 
(SSOC) was issued in February 2000.  In June 2000, the 
veteran testified before the undersigned Member of the Board, 
during a Video Conference Hearing.  

The Board notes that the issue with respect to headaches will 
be addressed in the Remand section of this decision.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In June 1999, the veteran underwent a Prolene mesh 
hernioplasty for an incarcerated subxiphoid hernia at the 
VA Medical Center (VAMC) in Asheville.  

3. The veteran's ventral hernia is not massive, persistent, 
and manifested with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be 
inoperable.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 40 percent 
for a ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.59, 4.115, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The claims file reflects that, in April 1995, the veteran was 
granted entitlement to disability compensation, under the 
provisions of 38 U.S.C.A. § 1151, for a ventral hernia, 
following a coronary artery bypass procedure which 
subsequently resulted in an incisional hernia.  The RO 
awarded the veteran a 20 percent disability rating, effective 
from April 1992.  

In July 1995, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), dated that same month.  
He reported that his hernia was not reducible, nor could it 
be surgically corrected.  In addition, the veteran indicated 
that he could not use a support belt on the hernia, could not 
pick up more than 10 to 20 pounds, and suffered from pain at 
the hernia site when he bent over.  In addition to his 
statement, the veteran submitted statements from Robert 
Pozner, M.D., dated in March and June 1995; as well as a St. 
Joseph's Hospital CT (computed tomography) scan, dated in May 
1995.  Dr. Pozner noted that the veteran had an abdominal 
incisional hernia with a 5 cm (centimeter) fascia defect, and 
that the hernia was not reducible. He also noted that VA 
doctors had reportedly advised the veteran that surgical 
repair of his hernia was too risky, given his cardiac 
condition.  The CT scan of the veteran's abdomen revealed an 
abdominal aortic aneurysm present measuring 3.5 cm.  The CT 
scan also revealed a 5 cm x 8 cm fat-containing ventral 
hernia in the epigastric region, with a 5 cm fascia defect.  

In October 1995, the veteran submitted VAMC Asheville medical 
records, as well as statements from Dr. Pozner, dated from 
October 1987 to August 1995.  Many of these records were 
duplicative of previous evidence already received.  In 
particular, it was noted that the veteran suffered from a 
ventral hernia, and that he had been seen repeatedly and 
turned down for hernia repair due to being a cardiac and 
anesthesiology risk.  

In August 1996, the veteran testified before a Hearing 
Officer at the VARO in Winston-Salem.  He reported that 
movement, whether getting up or down or coughing or sneezing, 
caused a sharp pain at the hernia site.  The veteran also 
reported that his hernia caused him to suffer sleep 
disturbance, for which he took Amitriptyline.  In addition to 
his testimony, the veteran also submitted additional evidence 
for consideration.  In particular, the RO received medical 
records from the Asheville VAMC, dated from February to 
August 1996.  These records noted the veteran's treatment for 
his ventral hernia.  The hernia was noted as not being 
reducible, as well as being inoperable due to the veteran's 
cardiac condition.  Furthermore, a measurement of the hernia, 
undertaken in February 1996, was reported as 6.5 cm x 9 cm, 
although it was noted to be difficult to measure the fascial 
defect.  In addition, the veteran also submitted photos taken 
of him revealing his ventral hernia.  

In a subsequent Hearing Officer's Decision, dated in August 
1996, the veteran's disability rating for a ventral hernia 
was increased from 20 percent to 40 percent, with an 
effective date from July 1995.  In September 1996, the 
veteran submitted a statement to the RO, dated that same 
month, in which he reiterated previously made contentions 
regarding his ventral hernia.  He additionally contended that 
the 40 percent rating should be effective from May 1992, 
given that the hernia was considered at that time to be 
large.  

In October 1996, the RO received a St. Joseph's Hospital CT 
scan report, dated in July 1996.  The report noted that the 
ventral hernia was unchanged from the study undertaken in May 
1995.  It was noted that the fat-containing hernia sac was 
found to have no evidence of bowel.  That same month, October 
1996, the RO received a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  In particular, the veteran reiterated 
previously made contentions with respect to the disability 
rating for his ventral hernia.  

In April 1997, the veteran and his son-in-law testified 
before a Member of the Board during a hearing in Washington, 
D.C.  The issue noted on appeal was that for an earlier 
effective date, before July 1995, for the assignment of a 40 
percent rating.  The veteran reported that his hernia was 
painful when he moved or strained, had grown larger in the 
last year, and caused him problems when he attempted to sleep 
at night.  He also reported that he had been told that the 
hernia was inoperable because of an increased health risk due 
to his cardiac condition.  The veteran's son-in-law reported 
that he had been told that the hernia was inoperable, and 
that it awakened the veteran at night.  In addition to his 
testimony, the veteran submitted additional evidence for 
consideration.  In particular, the veteran submitted photos 
which detailed the size and shape of his ventral hernia.  

In a November 1997 Board decision, the veteran was granted an 
earlier effective date, from April 1992, for the 40 percent 
rating for his ventral hernia.  

Thereafter, in August 1998, the veteran, in addition to his 
wife, sister-in-law, and son-in-law, testified before a 
Hearing Officer at the VARO in Winston Salem, with respect to 
his claim for headaches.  In addition, he submitted 
additional evidence for consideration.  In particular, the RO 
received photos revealing the veteran's ventral hernia, as 
well as VAMC Asheville medical records, dated from January to 
March 1998.  These records noted the veteran as suffering 
from an abdominal aortic aneurysm and carotid artery disease.  
The records also reflected the veteran's complaints of pain, 
cramping, and pinching with respect to his ventral hernia.  
In January 1998, the hernia was measured and found to be 28 
cm x 19 cm.  In February 1998, the hernia was described as 
"quite large".  

In December 1998, the veteran underwentVA medical 
examination.  He reported being unable to bend over, lift 
more than 10 pounds, or undertake any other strenuous 
motions.  He also reported a splinter-like pain, internally, 
under the hernia site.  The pain was noted as occurring very 
often and lasting for days.  On clinical evaluation, the 
veteran was noted to have a very large hernia in his upper 
anterior abdominal wall.  There were no striae on the 
abdominal wall or superficial distention of the veins, which 
were reported to appear to encircle the veteran's hernia.  
Palpation of the abdomen revealed tenderness over the hernia 
mass, and the mass was not totally reducible.  The hernia was 
noted to be at least 12 cm across, superficially.  The 
examiner's diagnosis was ventral hernia, affecting the 
veteran's daily activities a great deal.  

In March 1999, the veteran filed a claim for an increased 
rating for his ventral hernia.  

In a June 1999 rating action, the RO denied the veteran an 
increased rating for his ventral hernia.  In August 1999, the 
veteran filed an NOD, in which he claimed that the medical 
examiner in December 1998 had examined him for only 10 
minutes.  In addition, the veteran submitted VAMC Asheville 
medical records, some duplicates, dated from November 1997 to 
August 1999.  In particular, an August 1998 treatment record 
noted that the veteran's hernia had been non-reducible in the 
past, likely secondary to his abdominal aortic aneurysm.  
Other records noted the veteran's continued complaints of 
pain and cramping associated with his hernia.  Furthermore, 
the veteran submitted two photographs of his ventral hernia.  

In August 1999, the veteran submitted to the RO a VAMC 
Asheville hospital summary, dated from June to July 1999.  In 
particular, the summary noted that the veteran suffered from 
a large incisional subxiphoid hernia, status post coronary 
artery bypass grafting times four in 1985, and that the 
hernia was chronically incarcerated.  The veteran underwent a 
mesh hernioplasty for an incarcerated subxiphoid hernia with 
Prolene mesh.  

Thereafter, in October 1999, the RO received an "Attending 
Physician Statement" which was part of an insurance 
disability benefits document, dated in August 1999.  The 
statement noted that the veteran's large ventral hernia had 
been repaired, and that he should not perform any heavy 
lifting.  That same month, the RO received VAMC Asheville 
medical records, many duplicative, dated from February 1998 
to June 1999.  These records noted the veteran's treatment 
for his ventral hernia.  

By rating action in January 2000, the veteran was granted a 
temporary total (100 percent) rating from June 16, 1999, to 
October 1, 1999, based upon the treatment for his ventral 
hernia, requiring convalescence.

In June 2000, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  He 
reported experiencing pain and pinching at the hernia site 
with bending and lifting, as well as with coughing or 
sneezing.  The veteran testified that he had undergone 
surgery in an attempt to correct his hernia, but the surgery 
had provided only a temporary fix, and that no further 
surgeries were planned.  He stated that he could do only 
light lifting, and that he had been told that he could no 
longer work as a heavy equipment welder.  The veteran 
reported that, since the surgery, he still suffered from pain 
at the hernia site.  In addition, he also stated that he had 
not worked, or attempted to find work, since suffering the 
hernia.  Furthermore, the veteran reported that he stopped 
working as a heavy equipment construction welder in 1978 
following a back injury, and that he had not sought work in 
any related field since that time.  He also indicated that he 
was receiving Social Security disability benefits on account 
of his back injury, which had required the implantation of an 
electrical stimulating device in his back.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected ventral 
hernia is more severe than previously evaluated.  See Jackson 
v. West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 40 percent evaluation for the veteran's 
ventral hernia, in accordance with the criteria set forth in 
the rating schedule.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.115, Diagnostic Code (DC) 7339.  Under 
DC 7339, "Hernia, ventral, postoperative", a 40 percent 
rating is warranted for a postoperative ventral hernia that 
is large, and not well supported by a belt under ordinary 
conditions.  A 100 percent disability rating is warranted 
when the hernia is evaluated as massive, with persistent, 
severe diastasis of recti muscles, or an extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  

In reviewing the medical evidence of record, the Board notes 
that the veteran has suffered from what has been described as 
a "very large" ventral hernia.  On VA examination in 
December 1998, he was noted to suffer from a protruding 
ventral hernia, non-reducible, measuring 12 cm directly 
across.  Medical records from the VAMC Asheville reflected 
that the hernia was not necessarily inoperable, but that the 
veteran could not undergo a surgical procedure to correct the 
abdominal protrusion due to existing cardiac and other 
medical problems.  The veteran has consistently reported pain 
associated with the hernia on bending, lifting, coughing, or 
sneezing.  

In June 1999, the veteran underwent a Prolene mesh 
hernioplasty for incarcerated subxiphoid hernia.  An 
"Attending Physician Statement", dated in August 1999, 
listed on an insurance disability benefits document, and 
written by the VAMC Asheville physician who had performed the 
veteran's hernioplasty, indicated that the veteran's large 
ventral hernia had been repaired, and that he should not 
perform any heavy lifting.  At his Video Conference Hearing 
in June 2000, the veteran testified that his doctors believed 
the surgery was only a temporary fix for his hernia, and that 
it could eventually return.  

For the veteran to warrant an increase disability rating from 
his current 40 percent evaluation to 100 percent, the medical 
evidence must reflect that he suffers from a massive ventral 
hernia, with persistent, severe diastasis of recti muscles, 
or an extensive diffuse destruction or weakening of muscular 
and fascial support of abdominal wall so as to be inoperable.  
In this instance, the veteran's ventral hernia has not been 
described in any treatment records or medical reports as 
massive, nor has the protrusion been found to be inoperable, 
due to the actual condition of the hernia.  As noted above, 
the veteran's cardiac condition and other medical problems, 
prior to June 1999, apparently contraindicated an 
ameliorative surgical procedure.  The current evidence 
reflects that the ventral hernia has since been repaired, 
and, while the veteran has complained of chronic pain at the 
hernia site, there is no medical evidence of record that 
reflects any post-operative recurrence of the hernia.

We note that the higher of two ratings is to be assigned only 
where the overall disability picture more nearly approximates 
the criteria for such a rating.  In view of the evidentiary 
record before us, given that the medical findings do not 
currently reflect a massive hernia, with severe diastasis of 
recti muscles, or an extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable; it is the Board's judgment that the 
currently assigned 40 percent rating best reflects the 
veteran's service-connected ventral hernia disability.  

Furthermore, although the United States Court of Appeals for 
Veterans Claims has held that the Board lacks jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, see Floyd v. Brown, 9 Vet.App. 88 
(1996), the Board is still obligated to seek out all issues 
that are reasonably raised in the record before us.  We do 
not find that the facts of this case indicate that the 
currently assigned schedular evaluation is inadequate when 
the veteran's service-connected hernia is solely considered.  
In this respect, there is a higher schedular evaluation 
available under DC 7339, although the manifestations needed 
for the assignment of such a rating have not been 
demonstrated.  Also, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his ventral hernia 
disability, nor is it shown that the disability by itself 
markedly interferes with employment beyond the degree 
anticipated by the schedular rating.  In this respect we note 
that the veteran has testified that he suffered a back injury 
and became disabled in 1978.  He has not worked or sought 
other employment in any related field since that time.  

Moreover, the veteran reported, during his June 2000 Video 
Conference Hearing, that he was receiving Social Security 
disability benefits.  That raises the question of whether we 
should remand the case for the RO to obtain SSA records.  We 
are cognizant that the Court of Appeals for Veterans Claims 
has never held that VA must, in knee-jerk fashion, obtain 
records of Social Security Administration (SSA) 
determinations in every case.  As the Court has stated in 
this regard, "[p]art of the Secretary's obligation is to 
review a complete record."  Baker v. West, 11 Vet.App. 163, 
169 (1998).

In this instance, we note that it appears from the record 
that the veteran's non-service-connected back disability is 
the condition for which he is receiving SSA benefits.  There 
is no evidence, nor has the veteran reported, that he is 
receiving benefits for his ventral hernia disability.  
Furthermore, in this case, neither the veteran nor his 
representative has contended that records pertaining to his 
reported grant of SSA benefits would contain additional 
medical evidence that might be relevant and probative to his 
increased rating claim for his ventral hernia.  Thus, a 
remand to obtain medical records associated with the 
veteran's SSA disability determination would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected ventral hernia is adequately compensated by the 40 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  


ORDER

Entitlement to an increased rating for a ventral hernia is 
denied.  


REMAND

As noted in the analysis above, the Board observes that, when 
a veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson, Proscelle, supra.  The veteran has 
asserted that his service-connected headaches are worse than 
currently evaluated by the RO, and he has, therefore, stated 
a claim which is well grounded.  With that initial burden 
having been satisfied, VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  

In reviewing the claims file, we note that the veteran had 
originally been denied service connection for headaches and 
dizziness due to ionizing radiation exposure on a number of 
occasions, most recently in a February 1986 Board decision.  
Subsequently, the veteran sought to reopen his claim, in 
February 1990, solely for a disorder manifested by headaches, 
dizziness, and syncopal episodes.  A medical examination in 
July 1991 by Peter Wallenborn, M.D., noted that, due to the 
veteran's disequilibrium and transient spells, as well as the 
headaches, he likely had some vascular insufficiency giving 
rise to some ischemic vestibulopathy from time to time, as 
well as possibly some brainstem ischemia giving rise to the 
syncopal spells.  Dr. Wallenborn also believed the veteran 
suffered from anxiety tension headaches, as well.  

In a September 1995 Board decision, the veteran's claim was 
reopened and remanded for additional development.  In January 
1996, the veteran was medically examined for VA purposes.  
The examiner noted that a review of the record seemed to 
indicate that, while in service, the veteran suffered from a 
passive/aggressive, passive/dependent personality disorder, 
with somatic symptoms, including headaches.  It was noted 
that, over the years, he had continued to suffer from 
headaches.  The examiner reported that a current definitive 
diagnosis of headaches was clouded by all the veteran's 
multiple medical problems, including back and cardiovascular 
disorders, along with signs of cerebrovascular insufficiency.  
The examiner's diagnosis included headaches, originally due 
to tension while in service.  It was further noted that the 
veteran's current headaches could be worsened by medical 
problems.  

Subsequently, in a November 1997 Board decision, the veteran 
was service connected for a disorder manifested by headaches, 
dizziness, and syncopal episodes.  The Board decision noted 
that the veteran, while experiencing headaches and blackout 
spells in service, had also reported continuing symptoms on a 
regular basis since that time.    

In a January 1998 rating action, the RO rated the veteran's 
service-connected disorder as noncompensable.  That same 
month, the veteran filed an NOD, noting that he suffered from 
chronic headaches on a continuing basis.  During a personal 
hearing in August 1998, the veteran testified that he 
suffered from two to four headaches a week, and that they 
sometimes lasted for a few hours and sometimes for a few 
days.  The veteran's wife testified that the headaches 
usually occurred every day, could come on at any time, and 
sometimes would last for two days.  

In June 2000, the veteran testified before the undersigned 
during a Video Conference Hearing.  He indicated that the 
headaches had first occurred in 1956, and that he had since 
then suffered from headaches continuously.  The veteran 
reported that the headaches occurred two to three times a 
week, and when they were bad, he would go to bed and lay 
still.  In addition to his testimony, the veteran submitted a 
VAMC Asheville treatment record, dated in May 2000.  The 
record noted the veteran's complaints of headaches, two to 
three times a week, for several hours at a time.  It was also 
noted that the headaches were at times so painful for the 
veteran that he could not move his head.  In addition, the 
veteran also complained of losing his balance when he looked 
up.  The examiner's impression was dizziness.  

The Board notes that the veteran has not undergone a VA 
examination, with respect to his service-connected disorder 
for headaches, dizziness, and syncopal episodes, since 
January 1996.  Furthermore, there is only a single Asheville 
VAMC treatment note, dated in May 2000, that reflects the 
veteran's subjective complaints.  The Board notes that we are 
not competent to ascertain the degree to which a disability 
has manifested itself, or how much pain the appellant is 
experiencing, or any associated functional loss, without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Therefore, given the 
number of years since the veteran was last afforded a VA 
examination, the Board believes he should undergo a current 
VA examination, taking into account any intervening medical 
treatment, to better assess his level of disability.  

Furthermore, we also recognize that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court held that, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  In view of 
the Court's holding in Fenderson, the RO should  consider 
whether the veteran was entitled to a "staged" rating for 
his service-connected headaches, as the Court indicated can 
be done in this type of case.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's compensable rating claim for 
headaches, dizziness, and syncopal episodes is REMANDED to 
the RO for the following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to the issue on 
appeal.  The veteran should be asked to 
identify any medical care providers, both 
VA and non-VA, that have evaluated or 
treated him, since May 2000, for his 
headaches, dizziness, and/or syncopal 
episodes.  Any medical providers 
identified by the veteran should be asked, 
with appropriate authorization provided by 
the veteran, to provide complete copies of 
the pertinent medical records.  Any copies 
of medical records obtained by the RO 
should be associated with the veteran's 
claims folder.  

2. The RO should then arrange for a VA 
examination to determine the nature and 
severity of the veteran's disorder 
associated with headaches, dizziness, and 
syncopal episodes.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, with 
respect to the veteran's headaches, the 
examiner should determine the frequency 
and severity of the headaches, and report 
any objective evidence that substantiates 
such findings.  The examiner should also 
provide the rationale for all other 
opinions or conclusions expressed.  

3. With regard to the instructions set forth 
above, the RO should inform the veteran of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the 
scheduled examination.  The veteran is 
hereby advised that any failure to 
cooperate could result in adverse action 
on his claim, pursuant to 38 C.F.R. 
§§ 3.158 and 3.655 (1999).  

4. Thereafter, the RO should review the 
examination report and ensure that all of 
the requested findings and opinions are 
included.  If not, the report should be 
returned to the examiner for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for a compensable rating 
for headaches, dizziness, and syncopal 
episodes.  If action taken remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC concerning all 
evidence added to the record since the 
last SSOC.  Subsequently, the veteran 
should be given the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


